The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
This is in response to Applicants Request for Continued Examination filed 4/28/21 which has been entered. Claims 1, 11-12, 21, and 35 have been amended. Claims 7-9 have been cancelled. Claims 51-53 have been added. Claims 1-6 and 10-53 are still pending in this application, with Claims 1, 11-12, 21, and 35 being independent.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6 and 10-53 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The independent claims 1, 11-12, 21, and 35 recite “a flexible elongated member”; however, there is nothing in the original disclosure that recites the flexibility of such member. Claims 1-6, 10, 13-19, 46-53; 26-27, 43-45; 20, 28-30; 22-23, 31-34; and 36-42 which depend on claims 1, 11-12, 21, and 35, respectively are rejected for the same reasons.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 3-6, 11, 13, 16, 18, 26-27, 43-44, 46-47, and 52-53 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Adel et al. US Publication No. 20080272980 in view of Niederdrank US Publication No. 20040013280, Nezhad-Ahmadi et al. US Publication No. 20090075601, Gran US Publication No. 20120008807, and Solum US Publication No. 20090196444 (from IDS). 

             Referring to claim 1, Adel et al. teaches a hearing aid (Fig. 2: hearing aid 200) comprising: a wireless communication unit for wireless communication and being coupled with an antenna for emission and/or reception of an electromagnetic field (para 0049: “The spiral antenna 210 in conjunction with the hearing aid 240 will preferably be designed to receive a speech or data signal which is transmitted wirelessly, and to pass it on to the electronics in the hearing aid.”; para 0050: “The spiral antenna 210 can be used both for transmitting and also for receiving.”), the wireless communication unit coupled with the antenna is configured to operate at a frequency that is at least 1 GHz (para 0022: the working frequency of an antenna in accordance with the invention lies between 500 MHz and 6 GHz.”); and wherein the hearing aid further comprises a housing and an elongated member extending from the housing (Fig. 3: hearing aid body 220 with member 230). 
               However, Adel et al. does not teach the basic specifics of the hearing aid, but Niederdrank teaches a hearing aid (Fig. 1: hearing aid 1) comprising: a microphone for reception of sound and conversion of the received sound into a corresponding first audio signal (Fig. 2: microphone 10); a signal processor for processing the first audio signal into a second audio signal compensating a hearing loss of a user of the hearing aid (Fig. 2: signal processing unit 11 takes in microphone signal and outputs signal to amplifier 12 and earphone 13); a wireless communication unit connected to the signal processor for wireless communication (Fig. 2: transmission and reception unit 16; para 0032: a communication signal transmitted from another hearing aid or an accessory of the hearing aid (para 0032: “Data thus can be exchanged between the hearing aids 1 and 2”). It would have been obvious to one having ordinary skill in the art at the time the invention was made to use a microphone and signal processor, as taught by Niederdrank, in the hearing aid of Adel et al. because these parts are essential for a hearing aid to function properly and help improve sound for a user. Further, it would have been obvious to one having ordinary skill in the art at the time the invention was made to communicate data between two hearing aids, as taught by Niederdrank, in the hearing aid of Adel et al. because “acoustic field characteristics preferably are generated in each hearing aid and transmitted to the other hearing aid”, “so that their signal-processing units are identically adapted to the acoustic field and can be operated in the same hearing program.”
             However, Adel et al. and Niederdrank do not teach an adjustable antenna matching mechanism, but, Nezhad-Ahmadi et al. teaches a detector connected to the wireless communication unit, the detector being configured to detect a signal strength of a communication signal (para 0103: “monitoring RSSI signal”); and an adjustable antenna matching mechanism configured to improve antenna reception and/or antenna emission of the antenna based on the detected signal strength of the received communication signal (para 0103: “The programmable matching block 116 compensate for variation in antenna impedance by monitoring RSSI signal and keeps the antenna and front-end in match condition”). It would have been obvious to one having ordinary skill in the art at the time the invention was made to monitor signal strength and adjust antenna matching, as taught by Nezhad-Ahmadi et al., in the hearing aid of Adel et al. and Niederdrank because it allows for the antenna to work well and more efficiently in changing environments.
             However, Adel et al., Niederdrank, and Nezhad-Ahmadi et al. do not teach binaural beamforming per se, but Gran teaches the hearing aid is configured to exchange data with the other hearing aid via the wireless communication unit to perform binaural beam forming (para 0071: “The microphone 4 of the first hearing aid 2, provides an electrical input signal 8, which is fed to the beamformer 12 and also transferred to the beamformer 48 of the second hearing aid 38 as indicated by the dashed arrow 62. Similarly, the microphone 6 of the second hearing aid 38, provides an electrical input signal 10, which is 
             However, Adel et al., Niederdrank, Nezhad-Ahmadi et al., and Gran do not teach a flexible elongated member with an antenna per se, but Solum teaches a flexible elongated member (Fig. 1: cable 103; para 0018: “the cable assembly 103 is formable so as to adjust the relative position of the first and second housing according to the comfort and preference of the user”); wherein at least a part of the antenna is inside the flexible elongated member (Fig. 5B: layer 518 contains antenna conductor 517). It would have been obvious to one having ordinary skill in the art at the time the invention was made to extend the antenna into a flexible elongated member, as taught by Solum, of the hearing aid of Adel et al., Niederdrank, Nezhad-Ahmadi et al., and Gran because it uses space efficiently in the hearing aid without having to add an external antenna that would interfere with the use of the wearer and it allows the user to comfortably wear the hearing aid.
             Referring to claim 3, Nezhad-Ahmadi et al. teaches the antenna matching mechanism is configured to operate based on a matching parameter (para 0103). Motivation to combine is the same as in claim 1.
             Referring to claim 4, Nezhad-Ahmadi et al. teaches the matching parameter comprises a capacitance value of a matching circuitry (para 0107). Motivation to combine is the same as in claim 1.
Referring to claim 5, Nezhad-Ahmadi et al. teaches the matching parameter is controllable (para 0103). Motivation to combine is the same as in claim 1.
             Referring to claim 6, Nezhad-Ahmadi et al. teaches a receive signal strength indicator (RSSI) circuit for measuring the signal strength of the communication signal (para 0103). Motivation to combine is the same as in claim 1.
              Referring to claim 11, Adel et al. teaches a hearing aid (Fig. 2: hearing aid 200) comprising: a wireless communication unit for wireless communication and being coupled with an antenna for emission and/or reception of an electromagnetic field (para 0049: “The spiral antenna 210 in conjunction with the hearing aid 240 will preferably be designed to receive a speech or data signal which is transmitted wirelessly, and to pass it on to the electronics in the hearing aid.”; para 0050: “The spiral antenna 210 can be used both for transmitting and also for receiving.”), the wireless communication unit coupled with the antenna is configured to operate at a frequency that is at least 1 GHz (para 0022: the working frequency of an antenna in accordance with the invention lies between 500 MHz and 6 GHz.”); and wherein the hearing aid further comprises a housing and an elongated member extending from the housing (Fig. 3: hearing aid body 220 with member 230).  
               However, Adel et al. does not teach the basic specifics of the hearing aid, but Niederdrank teaches a hearing aid (Fig. 1: hearing aid 1) comprising: a microphone for reception of sound and conversion of the received sound into a corresponding first audio signal (Fig. 2: microphone 10); a signal processor for processing the first audio signal into a second audio signal compensating a hearing loss of a user of the hearing aid (Fig. 2: signal processing unit 11 takes in microphone signal and outputs signal to amplifier 12 and earphone 13); a wireless communication unit connected to the signal processor for wireless communication (Fig. 2: transmission and reception unit 16; para 0032: “Signal paths 4, 5 and 6, which are bidirectionally and wirelessly implemented”), It would have been obvious to one having ordinary skill in the art at the time the invention was made to use a microphone and signal processor, as taught by Niederdrank, in the hearing aid of Adel et al. because these parts are essential for a hearing aid to function properly and help improve sound for a user.
             However, Adel et al. and Niederdrank do not teach an adjustable antenna matching mechanism, but, Nezhad-Ahmadi et al. teaches a detector connected to the wireless communication unit, the detector being configured to detect a signal strength of a communication signal (para 0103: “monitoring RSSI signal”); and an adjustable antenna matching mechanism configured to improve antenna reception and/or antenna emission of the antenna based on the detected signal strength of the received communication signal (para 0103: “The programmable matching block 116 compensate for variation in antenna impedance by monitoring RSSI signal and keeps the antenna and front-end in match condition”), wherein the detector is configured to detect the signal strength upon triggering of the detector (para 0103: “monitoring RSSI signal”). It would have been obvious to one 
             However, Adel et al., Niederdrank, and Nezhad-Ahmadi et al. do not teach binaural beamforming per se, but Gran teaches the hearing aid is configured to exchange data with another hearing aid via the wireless communication unit to perform binaural beam forming (para 0071: “The microphone 4 of the first hearing aid 2, provides an electrical input signal 8, which is fed to the beamformer 12 and also transferred to the beamformer 48 of the second hearing aid 38 as indicated by the dashed arrow 62. Similarly, the microphone 6 of the second hearing aid 38, provides an electrical input signal 10, which is fed to the beamformer 48 and also transferred to the beamformer 12 of the first hearing aid 2 as indicated by the dashed arrow 60…The transferral of the input signals 8, 10 between the hearing aids 2, 38 as indicated by the dashed arrows 62, 60 may be facilitated by for example a bi-directional wired or wireless link”). It would have been obvious to one having ordinary skill in the art at the time the invention was made to perform binaural beamforming, as taught in Gran, in the hearing aid of Adel et al., Niederdrank, and Nezhad-Ahmadi et al. because it helps to “achieve better noise suppression.”
             However, Adel et al., Niederdrank, Nezhad-Ahmadi et al., and Gran do not teach a flexible elongated member with an antenna per se, but Solum teaches a flexible elongated member (Fig. 1: cable 103; para 0018: “the cable assembly 103 is formable so as to adjust the relative position of the first and second housing according to the comfort and preference of the user”); wherein at least a part of the antenna is inside the flexible elongated member (Fig. 5B: layer 518 contains antenna conductor 517). It would have been obvious to one having ordinary skill in the art at the time the invention was made to extend the antenna into a flexible elongated member, as taught by Solum, of the hearing aid of Adel et al., Niederdrank, Nezhad-Ahmadi et al., and Gran because it uses space efficiently in the hearing aid without having to add an external antenna that would interfere with the use of the wearer and it allows the user to comfortably wear the hearing aid.
             Referring to claim 13, Nezhad-Ahmadi et al. teaches an impedance of the antenna matching mechanism is adjustable to improve the antenna reception (para 0103). Motivation to combine is the same as in claim 1.
a capacitance of the antenna matching mechanism is adjustable to improve the antenna reception (para 0107). Motivation to combine is the same as in claim 1.
             Referring to claim 18, Niederdrank teaches an in-the-ear housing configured to house the signal processor (para 0011). Adel et al. and Niederdrank teach hearing aids, therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to substitute in an in-the-ear hearing aid, as taught by Niederdrank, for the hearing aid of Adel et al., in the system of Adel et al., Niederdrank, and Nezhad-Ahmadi et al., Gran, and Solum because each type of hearing aid will help a user to hear better.
             Referring to claim 26, Nezhad-Ahmadi et al. teaches the detector is configured to be triggered to begin detection of the signal strength in response to a triggering event that comprises a change in the hearing aid (paras 0103, 0109). Motivation to combine is the same as in claim 11.
             Referring to claim 27, Nezhad-Ahmadi et al. teaches the detector is configured to be triggered to begin detection of the signal strength in response to a triggering event that comprises a change in an environment surrounding the hearing aid (paras 0103, 0109). Motivation to combine is the same as in claim 11.
              Referring to claim 43, Nezhad-Ahmadi et al. teaches the detector is configured to detect the signal strength of the communication signal (para 0103) and Niederdrank teaches the communication signal is from the other hearing aid (para 0032: “Data thus can be exchanged between the hearing aids 1 and 2”). It would have been obvious to one having ordinary skill in the art at the time the invention was made to communicate data between two hearing aids, as taught by Niederdrank, in the hearing aid of Adel et al., Niederdrank, and Nezhad-Ahmadi et al., Gran, and Solum because “acoustic field characteristics preferably are generated in each hearing aid and transmitted to the other hearing aid”, “so that their signal-processing units are identically adapted to the acoustic field and can be operated in the same hearing program.”
              Referring to claim 44, Nezhad-Ahmadi et al. teaches the detector is configured to detect the signal strength of the communication signal (para 0103) and Niederdrank teaches the communication signal is from a remote control (paras 0017, 0032). It would have been obvious to one 
              Referring to claim 46, Nezhad-Ahmadi et al. teaches the matching parameter comprises an impedance value (para 0103). Motivation to combine is the same as in claim 1.
              Referring to claim 47, Nezhad-Ahmadi et al. teaches the matching parameter comprises a capacitor value (para 0107). Motivation to combine is the same as in claim 1.
             Referring to claim 52, Adel et al. teaches the elongated member comprises and ear hook (Fig. 3: ear mold 230) and Solum teaches the flexible elongated member comprsies an ear hook (Fig. 1: cable 103; para 0018). Motivation to combine is the same as in claim 1.
             Referring to claim 53, Adel et al. teaches the elongated member is configured to transmit the second audio signal (para 0049) and Solum teaches the flexible elongated member is configured to transmit the second audio signal (para 0029). Motivation to combine is the same as in claim 1.

Claim 2 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Adel et al. in view of Niederdrank, Nezhad-Ahmadi et al., Gran, and Solum, as shown in claim 1 above, and further in view of Liu et al. US Publication No. 20120064894.

             Referring to claim 2, et al., Adel et al., Niederdrank, Nezhad-Ahmadi et al., Gran, and Solum do not teach adjusting when signal strength is less than a threshold, but Liu et al. teaches the adjustable antenna matching mechanism is adjustable based on the detected signal strength being less than a threshold (para 0054). It would have been obvious to one having ordinary skill in the art at the time the invention was made to adjust when the signal strength is less than a threshold, as taught by Liu et al., in the hearing aid of Adel et al., Niederdrank, Nezhad-Ahmadi et al., Gran, and Solum because it provides a guideline for allowing the matching parameters to change for different environments. 
             

Claims 10, 45, and 50 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Adel et al. in view of Niederdrank, Nezhad-Ahmadi et al., Gran, and Solum, as shown in claims 1 and 11 above, and further in view of Cherigui US Publication No. 20110299693 (from IDS).

             Referring to claim 10, Adel et al., Niederdrank, Nezhad-Ahmadi et al., Gran, and Solum do not teach detecting a signal strength associated with fitting, but Cherigui teaches the signal strength of the received communication signal is associated with a hearing aid fitting procedure (para 0058). It would have been obvious to one having ordinary skill in the art at the time the invention was made to check signal strength during hearing aid fittings, as taught by Cherigui, in the hearing aid of Adel et al., Niederdrank, Nezhad-Ahmadi et al., Gran, and Solum because it helps to ensure a more efficient fitting and make sure the wireless unit and matching mechanism work properly for future use.
             Referring to claim 45, Nezhad-Ahmadi et al. teaches the detector is configured to detect the signal strength of the communication signal (para 0103), however, Adel et al., Niederdrank, Nezhad-Ahmadi et al., Gran, and Solum do not teach receiving a communication from a fitting device, but Cherigui teaches the communication signal is from a fitting device (para 0058). It would have been obvious to one having ordinary skill in the art at the time the invention was made to communicate with a fitting device, as taught by Cherigui, in the hearing aid of Adel et al., Niederdrank, Nezhad-Ahmadi et al., Gran, and Solum because it helps program the hearing aid to best suit the user’s hearing impairment.
             Referring to claim 50, Adel et al., Niederdrank, Nezhad-Ahmadi et al., Gran, and Solum do not teach communicating with a fitting device, but Cherigui teaches the accessory of the hearing aid comprises a fitting device (para 0058). It would have been obvious to one having ordinary skill in the art at the time the invention was made to communicate with a fitting device, as taught by Cherigui, in the hearing aid of Adel et al., Niederdrank, Nezhad-Ahmadi et al., Gran, and Solum because it helps program the hearing aid to best suit the user’s hearing impairment.

Claims 12 and 28-29 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nezhad-Ahmadi et al. in view of Niederdrank, Beck et al. US Publication No. 20100158289, Gran, and Solum. 

             Referring to claim 12, Nezhad-Ahmadi et al. teaches a hearing aid (para 0043: “applications may include, but not limited to, wireless data device communications, audiology device (hearing aid etc.)”) comprising: a wireless communication unit for wireless communication and being coupled with an antenna for emission and/or reception of an electromagnetic field (para 0067: “The transceiver 100B receives the communication signals from the transceiver 100A through an antenna (e.g., 190 of FIG. 3) coupled to the transceiver 100B”); a detector connected to the wireless communication unit, the detector being configured to detect a signal strength of a communication signal (para 0103: “monitoring RSSI signal”); and an adjustable antenna matching mechanism configured to improve antenna reception and/or antenna emission of the antenna based on the detected signal strength of the received communication signal (para 0103: “The programmable matching block 116 compensate for variation in antenna impedance by monitoring RSSI signal and keeps the antenna and front-end in match condition”), wherein the adjustable antenna matching mechanism is configured to improve the antenna reception and/or the antenna emission of the antenna after the hearing aid has changed (para 0103: “The programmable matching block accommodate the required transformation on both directions and also compensate for the variation in antenna impedance due to change in antenna environment”; para 0109: “In cases that antenna environment changes the antenna impedance changes. As an example when the antenna is close to human body or human head in case of hearing aid application the antenna impedance changes compare to the situation that antenna is in free space. The programmable matching circuit matches the new antenna impedance in new environment to the transmit output or receive input impedance.”).
               However, Nezhad-Ahmadi et al. does not teach the basic specifics of the hearing aid, but Niederdrank teaches a hearing aid (Fig. 1: hearing aid 1) comprising: a microphone for reception of sound and conversion of the received sound into a corresponding first audio signal (Fig. 2: microphone 10); a signal processor for processing the first audio signal into a second audio signal compensating a hearing loss of a user of the hearing aid (Fig. 2: signal processing unit 11 takes in microphone signal and outputs signal to amplifier 12 and earphone 13); a wireless communication unit connected to the signal processor for wireless communication (Fig. 2: transmission and reception and wherein the hearing aid further comprises a housing and an elongated member extending from the housing (Fig. 1: hearing aid 1 has housing with elongated member). It would have been obvious to one having ordinary skill in the art at the time the invention was made to use a microphone and signal processor, as taught by Niederdrank, in the hearing aid of Nezhad-Ahmadi et al. because these parts are essential for a hearing aid to function properly and help improve sound for a user. 
             However, Nezhad-Ahmadi et al. and Niederdrank do not teach an adjustment after a program change in the hearing aid per se, but Beck et al. teaches an adjustable mechanism configured after a program in the hearing aid has changed (para 0031: “recalculation of appropriate parameters is then effected after switching on the hearing aid, after changing a program, after an automatically detected change in the audible surroundings or after a request by an appropriate manual user input”). A person having ordinary skill in the art at the time the invention was made would have had good reason to pursue the known finite options of temporally adjusting parameters in relation to an event, therefore it would have been obvious to try adjusting after a program change as opposed to during or before the change. 
             However, Nezhad-Ahmadi et al., Niederdrank, and Beck et al. do not teach binaural beamforming per se, but Gran teaches the hearing aid is configured to exchange data with another hearing aid via the wireless communication unit to perform binaural beam forming (para 0071: “The microphone 4 of the first hearing aid 2, provides an electrical input signal 8, which is fed to the beamformer 12 and also transferred to the beamformer 48 of the second hearing aid 38 as indicated by the dashed arrow 62. Similarly, the microphone 6 of the second hearing aid 38, provides an electrical input signal 10, which is fed to the beamformer 48 and also transferred to the beamformer 12 of the first hearing aid 2 as indicated by the dashed arrow 60…The transferral of the input signals 8, 10 between the hearing aids 2, 38 as indicated by the dashed arrows 62, 60 may be facilitated by for example a bi-directional wired or wireless link”). It would have been obvious to one having ordinary skill in the art at the time the invention was made to perform binaural beamforming, as taught in Gran, in the hearing aid of Nezhad-Ahmadi et al., Niederdrank, and Beck et al. because it helps to “achieve better noise suppression.”
             However, Nezhad-Ahmadi et al., Niederdrank, Beck et al., and Gran do not teach a flexible elongated member with an antenna per se, but Solum teaches a flexible elongated member (Fig. 1: ; wherein at least a part of the antenna is inside the flexible elongated member (Fig. 5B: layer 518 contains antenna conductor 517). It would have been obvious to one having ordinary skill in the art at the time the invention was made to extend the antenna into a flexible elongated member, as taught by Solum, of the hearing aid of Nezhad-Ahmadi et al., Niederdrank, Beck et al., and Gran because it uses space efficiently in the hearing aid without having to add an external antenna that would interfere with the use of the wearer and it allows the user to comfortably wear the hearing aid.
             Referring to claim 28, Nezhad-Ahmadi et al. teaches the detector is configured to detect the signal strength of the communication signal (para 0103) and Niederdrank teaches the communication signal transmitted from the other hearing aid (para 0032). It would have been obvious to one having ordinary skill in the art at the time the invention was made to communicate data between two hearing aids, as taught by Niederdrank, in the hearing aid of Nezhad-Ahmadi et al., Niederdrank, Beck et al., Gran, and Solum because “acoustic field characteristics preferably are generated in each hearing aid and transmitted to the other hearing aid”, “so that their signal-processing units are identically adapted to the acoustic field and can be operated in the same hearing program.”
             Referring to claim 29, Nezhad-Ahmadi et al. teaches the detector is configured to detect the signal strength of the communication signal (para 0103) and Niederdrank teaches the communication signal transmitted from a remote control (paras 0017, 0032). It would have been obvious to one having ordinary skill in the art at the time the invention was made to use a remote control, as taught by Niederdrank, in the hearing aid of Nezhad-Ahmadi et al., Niederdrank, Beck et al., Gran, and Solum because it allows a user to see the control buttons easily.

Claim 14 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Adel et al. in view of Niederdrank, Nezhad-Ahmadi et al., and Gran, as shown in claim 1 above, and further in view of Noel US Publication No. 20110111706.

Referring to claim 14, Adel et al., Niederdrank, Nezhad-Ahmadi et al., and Gran do not teach the antenna matching being iteratively adjusted per se, but Noel teaches the adjustable antenna matching mechanism is iteratively adjustable until an end-adjustment criteria is reached (para 0051). It would have been obvious to one having ordinary skill in the art at the time the invention was made to iteratively adjust the matching, as taught by Noel, in the hearing aid of Adel et al., Niederdrank, Nezhad-Ahmadi et al., and Gran because it helps “to achieve a desired or optimal tuning level”.

Claim 15 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Adel et al. in view of Niederdrank, Nezhad-Ahmadi et al., Gran, and Solum, as shown in claim 1 above, and further in view of Noel and Liu et al.

             Referring to claim 15, Adel et al., Niederdrank, Nezhad-Ahmadi et al., Gran, and Solum do not teach the antenna matching being iteratively adjusted per se, but Noel teaches the adjustable antenna matching mechanism is iteratively adjustable until an end-adjustment criteria is reached (para 0051). It would have been obvious to one having ordinary skill in the art at the time the invention was made to iteratively adjust the matching, as taught by Noel, in the hearing aid of Adel et al., Niederdrank, Nezhad-Ahmadi et al., Gran, and Solum because it helps “to achieve a desired or optimal tuning level”.
              However, Adel et al., Niederdrank, Nezhad-Ahmadi et al., Gran, Solum, and Noel do not teach adjusting when signal strength is less than a threshold, but Liu et al. teaches wherein the end-adjustment criteria comprises a reception of a detected signal strength that is above the threshold (para 0054). It would have been obvious to one having ordinary skill in the art at the time the invention was made to adjust when the signal strength is less than a threshold, as taught by Liu et al., in the hearing aid of Adel et al., Niederdrank, Nezhad-Ahmadi et al., Gran, Solum, and Noel because it provides a guideline for allowing the matching parameters to change for different environments.

Claim 17 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Adel et al. in view of Niederdrank, Nezhad-Ahmadi et al., Gran, and Solum, as shown in claim 1 above, and further in view of Shennib et al. US Publication No. 20020085728 (from IDS).

             Referring to claim 17, Adel et al., Niederdrank, Nezhad-Ahmadi et al., Gran, and Solum do not teach a custom part per se, but Shennib et al. teaches a custom part with a size that is suitable for the user (para 0018). It would have been obvious to one having ordinary skill in the art at the time the invention was made to use a custom-made shell, as taught by Shennib et al., in the hearing aid of Adel et al., Niederdrank, Nezhad-Ahmadi et al., Gran, and Solum because the hearing aid can be “fabricated according to an individual impression to accurately assume the shape of the individual ear canal.”

Claims 19 and 49 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Adel et al. in view of Niederdrank, Nezhad-Ahmadi et al., Gran, and Solum, as shown in claim 1 above, and further in view of Kroman US Publication No. 20110319018.

             Referring to claim 19, Adel et al., Niederdrank, Nezhad-Ahmadi et al., Gran, and Solum do not teach the hearing aid communicating with a phone per se, but Kroman teaches the wireless communication unit is configured to communicate with a phone (Fig. 1: hearing aid 3 communicates with mobile phone 2). Both Kroman and Niederdrank teach external processing units, therefore it would have been obvious to one having ordinary skill in the art at the time the invention was made to substitute in a phone of Kroman for the external device of Niederdrank in the hearing aid of Adel et al., Niederdrank, Nezhad-Ahmadi et al., Gran, and Solum because both devices are capable of controlling and wirelessly communicating with a hearing aid.
             Referring to claim 49, Adel et al., Niederdrank, Nezhad-Ahmadi et al., Gran, and Solum do not teach the hearing aid communicating with a phone per se, but Kroman teaches the accessory of the hearing aid comprises a phone (Fig. 1: hearing aid 3 communicates with mobile phone 2). Both Kroman and Niederdrank teach external processing units, therefore it would have been obvious to one having ordinary skill in the art at the time the invention was made to substitute in a phone of Kroman for the external device of Niederdrank in the hearing aid of Adel et al., Niederdrank, Nezhad-Ahmadi et al., Gran, and Solum because both devices are capable of controlling and wirelessly communicating with a hearing aid.

Claim 20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nezhad-Ahmadi et al., Niederdrank, Beck et al., Gran, and Solum, as shown in claim 12 above, and further in view of Kroman.

             Referring to claim 20, Nezhad-Ahmadi et al. teaches the detector is configured to detect the signal strength of the communication signal transmitted from a device and received through the wireless communication unit (para 0103). However, Nezhad-Ahmadi et al., Niederdrank, Beck et al., Gran, and Solum do not teach a signal from a phone per se, but Kroman teaches the signal is from a phone (Fig. 1: hearing aid 3 communicates with mobile phone 2). Both Kroman and Niederdrank teach external processing units, therefore it would have been obvious to one having ordinary skill in the art at the time the invention was made to substitute in a phone of Kroman for the external device of Niederdrank in the hearing aid of Nezhad-Ahmadi et al., Niederdrank, Beck et al., Gran, and Solum, because both devices are capable of controlling and wirelessly communicating with a hearing aid.

Claim(s) 21, 23-25, and 31-32 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nezhad-Ahmadi et al. in view of Beck et al. Gran, and Solum.

             Referring to claim 21, Nezhad-Ahmadi et al. teaches a method involving an antenna in a hearing aid, the method comprising: receiving a communication signal by a wireless communication unit in the hearing aid (para 0067: “The transceiver 100B receives the communication signals from the transceiver 100A through an antenna (e.g., 190 of FIG. 3) coupled to the transceiver 100B”; para 0043: “applications may include, but not limited to, wireless data device communications, audiology device (hearing aid etc.)”); detecting a signal strength associated with the communication signal (para 0103: “monitoring RSSI signal”); and controlling a matching mechanism located in the hearing aid to improve antenna reception and/or antenna transmission for the hearing aid based on the detected signal strength (para 0103: “The programmable matching block 116 compensate for variation in antenna impedance by monitoring RSSI signal and keeps the antenna and front-end in match wherein the act of controlling the matching mechanism is performed after the hearing aid has changed (para 0103: “The programmable matching block accommodate the required transformation on both directions and also compensate for the variation in antenna impedance due to change in antenna environment”; para 0109: “In cases that antenna environment changes the antenna impedance changes. As an example when the antenna is close to human body or human head in case of hearing aid application the antenna impedance changes compare to the situation that antenna is in free space. The programmable matching circuit matches the new antenna impedance in new environment to the transmit output or receive input impedance.”).
             However, Nezhad-Ahmadi et al. does not teach an adjustment after a program change in the hearing aid per se, but Beck et al. teaches controlling the mechanism is performed after a program change in the hearing aid has changed (para 0031: “recalculation of appropriate parameters is then effected after switching on the hearing aid, after changing a program, after an automatically detected change in the audible surroundings or after a request by an appropriate manual user input”). A person having ordinary skill in the art at the time the invention was made would have had good reason to pursue the known finite options of temporally adjusting parameters in relation to an event, therefore it would have been obvious to try adjusting after a program change as opposed to during or before the change. 
             However, Nezhad-Ahmadi et al. and Beck et al. do not teach binaural beamforming per se, but Gran teaches the method further comprises exchanging data with another hearing aid via the wireless communication unit to perform binaural beam forming (para 0071: “The microphone 4 of the first hearing aid 2, provides an electrical input signal 8, which is fed to the beamformer 12 and also transferred to the beamformer 48 of the second hearing aid 38 as indicated by the dashed arrow 62. Similarly, the microphone 6 of the second hearing aid 38, provides an electrical input signal 10, which is fed to the beamformer 48 and also transferred to the beamformer 12 of the first hearing aid 2 as indicated by the dashed arrow 60…The transferral of the input signals 8, 10 between the hearing aids 2, 38 as indicated by the dashed arrows 62, 60 may be facilitated by for example a bi-directional wired or wireless link”). It would have been obvious to one having ordinary skill in the art at the time the invention was made to perform binaural beamforming, as taught in Gran, in the method of Nezhad-Ahmadi et al. and Beck et al. because it helps to “achieve better noise suppression.”
the hearing aid further comprises a housing and a flexible elongated member extending from the housing (Fig. 1: cable 103 extends from housing of hearing aid; para 0018: “the cable assembly 103 is formable so as to adjust the relative position of the first and second housing according to the comfort and preference of the user”); wherein at least a part of the antenna is inside the flexible elongated member (Fig. 5B: layer 518 contains antenna conductor 517). It would have been obvious to one having ordinary skill in the art at the time the invention was made to extend the antenna into a flexible elongated member, as taught by Solum, of the hearing aid of Nezhad-Ahmadi et al., Beck et al., and Gran because it uses space efficiently in the hearing aid without having to add an external antenna that would interfere with the use of the wearer and it allows the user to comfortably wear the hearing aid.
             Referring to claim 23, Nezhad-Ahmadi et al. teaches the matching mechanism is controlled based on a matching parameter (para 0103).
             Referring to claim 24, Nezhad-Ahmadi et al. teaches the matching parameter comprises a capacitance value of a matching circuitry (para 0107).
             Referring to claim 25, Nezhad-Ahmadi et al. teaches the matching parameter is controllable (para 0103).
             Referring to claim 31, Nezhad-Ahmadi et al. teaches the matching parameter comprises an impedance value (para 0103).
             Referring to claim 32, Nezhad-Ahmadi et al. teaches the matching parameter comprises a capacitor value (para 0107). 

Claim 22 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nezhad-Ahmadi et al., Beck et al., Gran, and Solum, as shown in claim 21 above, and further in view of Liu et al.

             Referring to claim 22, Nezhad-Ahmadi et al., Beck et al., Gran, and Solum do not teach adjusting when signal strength is less than a threshold, but Liu et al. teaches the act of controlling the matching mechanism comprises adjusting the matching mechanism based on the detected signal strength being less than a threshold (para 0054). It would have been obvious to one having ordinary skill in the art at the time the invention was made to adjust when the signal strength is less than a threshold, as taught by Liu et al., in the method of Nezhad-Ahmadi et al., Beck et al., Gran, and Solum because it provides a guideline for allowing the matching parameters to change for different environments.

Claim 30 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nezhad-Ahmadi et al. in view of Niederdrank, Beck et al., Gran, and Solum, as shown in claim 12 above, and further in view of Cherigui.

             Referring to claim 30, Nezhad-Ahmadi et al. teaches the detector is configured to detect the signal strength of the communication signal (para 0103), however, Nezhad-Ahmadi et al., Niederdrank, Beck et al., Gran, and Solum do not teach receiving a communication from a fitting device, but Cherigui teaches detect the signal strength of the communication signal transmitted from a fitting device (para 0058). It would have been obvious to one having ordinary skill in the art at the time the invention was made to check signal strength of a fitting device, as taught by Cherigui, in the hearing aid of Nezhad-Ahmadi et al., Niederdrank, Beck et al., Gran, and Solum because it helps to ensure a more efficient fitting and make sure the wireless unit and matching mechanism work properly for future use.

Claim(s) 33 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nezhad-Ahmadi et al. in view of Beck et al. Gran, and Solum, as shown in claim 23 above, and further in view of Tseng et al. US Publication No. 20010043161.

             Referring to claim 33, Nezhad-Ahmadi et al., Beck et al., Gran, and Solum do not teach a conductance value, but Tseng et al. teaches the matching parameter comprises a conductance value (abstract). It would have been obvious to one having ordinary skill in the art at the time the invention was made to match a conductance value, as taught by Tseng et al., in the method of Nezhad-Ahmadi et al., Beck et al., Gran, and Solum because it helps to obtain and control the best frequency for the antenna.

Claim(s) 34 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nezhad-Ahmadi et al., Beck et al., Gran, and Solum, as shown in claim 21 above, and further in view of Neumeyer et al. US Publication No. 20130178162.

              Referring to claim 34, Nezhad-Ahmadi et al. teaches the signal strength is detected by the hearing aid (para 0103), but Nezhad-Ahmadi et al., Beck et al., Gran, and Solum do not teach detecting outside the hearing aid per se, but Neumeyer et al. teaches the signal strength is detected outside the hearing aid (para 0015). A person having ordinary skill in the art at the time the invention was made would have had good reason to pursue the known finite options of locations to detect signal strength of a communication involving the hearing aid, therefore it would have been obvious to try detecting the signal strength in the unit that is in communication with the hearing aid, as taught in Neumeyer et al., as opposed to in the hearing aid itself, as taught in Nezhad-Ahmadi et al. Further, it would have been obvious to one having ordinary skill in the art at the time the invention was made to detect signal strength external to the hearing aid, as taught in Neumeyer et al., in the method of Nezhad-Ahmadi et al., Beck et al., Gran, and Solum because it allows for less processing in the hearing aid earpiece, so that it can be made smaller and more comfortable and discreet for the user.

Claim(s) 35-36 and 38-41 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nezhad-Ahmadi et al. in view of Neumeyer et al. Gran, and Solum.

              Referring to claim 35, Nezhad-Ahmadi et al. teaches a method involving an antenna in a hearing aid, the method comprising: receiving a communication signal by a wireless communication unit in the hearing aid (para 0067: “The transceiver 100B receives the communication signals from the transceiver 100A through an antenna (e.g., 190 of FIG. 3) coupled to the transceiver 100B”; para 0043: “applications may include, but not limited to, wireless data device communications, audiology device (hearing aid etc.)”); receiving, by the hearing aid, information regarding a signal strength, (para 0103: “monitoring RSSI signal”); and controlling a matching mechanism located in the hearing aid to improve antenna reception and/or antenna transmission for the hearing aid, wherein the matching mechanism is controlled to improve the antenna reception and/or the antenna transmission for the hearing aid based on the information regarding the signal strength (para 0103: “The programmable matching block 116 compensate for variation in antenna impedance by monitoring RSSI signal and keeps the antenna and front-end in match condition”).
            However, Nezhad-Ahmadi et al. does not teach detecting the strength outside the hearing aid per se, but Neumeyer et al. teaches information regarding a signal strength detected outside the hearing aid, wherein the information regarding the signal strength is transmitted from an external unit (para 0015: “the electronic device may provide an indication of closeness by measuring the signal strength of the communication between the hearing aid and the electronic device.. the electronic device may provide a signal to the hearing aid when the electronic device is brought back into communication range”). A person having ordinary skill in the art at the time the invention was made would have had good reason to pursue the known finite options of locations to detect signal strength of a communication involving the hearing aid, therefore it would have been obvious to try detecting the signal strength in the unit that is in communication with the hearing aid, as taught in Neumeyer et al., as opposed to in the hearing aid itself, as taught in Nezhad-Ahmadi et al. Further, it would have been obvious to one having ordinary skill in the art at the time the invention was made to detect signal strength external to the hearing aid, as taught in Neumeyer et al., in the method of Nezhad-Ahmadi et al. because it allows for less processing in the hearing aid earpiece, so that it can be made smaller and more comfortable and discreet for the user.
             However, Nezhad-Ahmadi et al. and Neumeyer et al. do not teach binaural beamforming per se, but Gran teaches the method further comprises exchanging data with the other hearing aid via the wireless communication unit to perform binaural beam forming (para 0071: “The microphone 4 of the first hearing aid 2, provides an electrical input signal 8, which is fed to the beamformer 12 and also transferred to the beamformer 48 of the second hearing aid 38 as indicated by the dashed arrow 62. Similarly, the microphone 6 of the second hearing aid 38, provides an electrical input signal 10, which is fed to the beamformer 48 and also transferred to the beamformer 12 of the first hearing aid 2 as indicated by the dashed arrow 60…The transferral of the input signals 8, 10 between the hearing aids 2, 38 as 
             However, Nezhad-Ahmadi et al., Neumeyer et al., and Gran do not teach a flexible elongated member with an antenna per se, but Solum teaches the hearing aid further comprises a housing and a flexible elongated member extending from the housing (Fig. 1: cable 103 extends from housing of hearing aid; para 0018: “the cable assembly 103 is formable so as to adjust the relative position of the first and second housing according to the comfort and preference of the user”); wherein at least a part of the antenna is inside the flexible elongated member (Fig. 5B: layer 518 contains antenna conductor 517). It would have been obvious to one having ordinary skill in the art at the time the invention was made to extend the antenna into a flexible elongated member, as taught by Solum, of the hearing aid of Nezhad-Ahmadi et al., Beck et al., and Gran because it uses space efficiently in the hearing aid without having to add an external antenna that would interfere with the use of the wearer and it allows the user to comfortably wear the hearing aid.
              Referring to claim 36, Nezhad-Ahmadi et al. teaches the act of controlling the matching mechanism is performed in response to a triggering event that comprises a change in the hearing aid (paras 0103, 109).
              Referring to claim 38, Nezhad-Ahmadi et al. teaches the matching mechanism is controlled based on a matching parameter (para 0103).
              Referring to claim 39, Nezhad-Ahmadi et al. teaches the matching parameter comprises a capacitance value (para 0107).
              Referring to claim 40, Nezhad-Ahmadi et al. teaches the matching parameter comprises an impedance value (para 0103).
              Referring to claim 41, Nezhad-Ahmadi et al. teaches the matching parameter comprises a capacitor value (para 0107).

Claim(s) 37 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nezhad-Ahmadi et al., Neumeeyer et al., Gran, and Solum, as shown in claims 35-36 above, and further in view of Beck et al.

              Referring to claim 37, Nezhad-Ahmadi et al. teaches controlling the matching mechanism is performed in response to the change in the hearing aid (paras 0103, 0109). However, Nezhad-Ahmadi et al., Neumeeyer et al., Gran, and Solum do not teach triggering based on a program change in the hearing aid, but Beck et al. teaches the change in the hearing aid comprises a program change in the hearing aid, and wherein the act of controlling is performed in response to the program change in the hearing aid (para 0040). It would have been obvious to one having ordinary skill in the art at the time the invention was made to trigger based on hearing program change, as taught by Beck et al., in the method of Nezhad-Ahmadi et al., Neumeeyer et al., Gran, and Solum because a hearing aid program change often correlates to a change in environment, which causes antenna impedance to change, which causes a need to adjust the antenna for optimal efficiency.

Claim(s) 42 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nezhad-Ahmadi et al., Neumeeyer et al., Gran, and Solum, as shown in claims 35 and 38 above, and further in view of Tseng et al. 

             Referring to claim 42, Nezhad-Ahmadi et al., Neumeeyer et al., and Gran do not teach a conductance value, but Tseng et al. teaches the matching parameter comprises a conductance value (abstract). It would have been obvious to one having ordinary skill in the art at the time the invention was made to match a conductance value, as taught by Tseng et al., in the method of Nezhad-Ahmadi et al., Neumeeyer et al., Gran, and Solum because it helps to obtain and control the best frequency for the antenna.

Claim(s) 48 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Adel et al. in view of Niederdrank, Nezhad-Ahmadi et al., Gran, and Solum, as shown in claims 1 and 3 above, and further in view of Tseng et al. US Publication No. 20010043161.

             Referring to claim 48, Adel et al., Niederdrank, Nezhad-Ahmadi et al., Gran, and Solum do not teach a conductance value, but Tseng et al. teaches the matching parameter comprises a conductance value (abstract). It would have been obvious to one having ordinary skill in the art at the time the invention was made to match a conductance value, as taught by Tseng et al., in the hearing aid of Adel et al., Niederdrank, Nezhad-Ahmadi et al., Gran, and Solum because it helps to obtain and control the best frequency for the antenna.

Claim(s) 51 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Adel et al. in view of Niederdrank, Nezhad-Ahmadi et al., Gran, and Solum, as shown in claim 1 above, and further in view of Ishibana et al. US Publication No. 20100321269.

             Referring to claim 48, Adel et al., Niederdrank, Nezhad-Ahmadi et al., Gran, and Solum do not teach a sound tube per se, but Ishibana et al. teaches the flexible elongated member comprises a sound tube (para 0062). Both Solum and Ishibana et al. teach cables to send audio signals, therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to substitute in the sound tube of Ishibana et al. for the electrical wires, as taught in Solum, in the hearing aid of Adel et al., Niederdrank, Nezhad-Ahmadi et al., Gran, and Solum because both tubes will transmit audio and can contain an antenna for the hearing aid.

Response to Arguments
Applicant’s arguments with respect to the independent claims 1, 11-12, 21, and 35 and their dependents have been considered but are moot because the arguments do not apply to the combination of references being used in the current rejection. 

Conclusion
Examiner respectfully requests, in response to this Office Action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s). This will assist Examiner in prosecuting the application. 
When responding to this Office Action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections. See 37 CFR 1.111(c).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE A FALEY whose telephone number is (571)272-3453.  The examiner can normally be reached on Monday to Thursday, 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on (571) 272-7488.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Any response to this action should be mailed to:
                        Commissioner of Patents and Trademarks
                        P.O. Box 1450
                        Alexandria, Va.  22313-1450
        Or faxed to:
                    (571) 273-8300, for formal communications intended for entry and for 
                     informal or draft communications, please label “PROPOSED” or “DRAFT”.
                                Hand-delivered responses should be brought to: 

                         Customer Service Window 
                         Randolph Building 
                         401 Dulany Street 
                         Arlington, VA 22314


/KATHERINE A FALEY/Primary Examiner, Art Unit 2652